DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a nail printer for printing on a nail of a finger, the nail printer comprising: 
 	a housing with a front face and a back face, the housing having 
 	an opening on the front face for inserting the finger in a specific direction of the nail printer, 
 	a pair of slanted wall portions that are separately disposed on both sides of the opening such that the slanted wall portions are spaced apart from each other in a horizontal direction of the nail printer that intersects with the specific direction, the slanted wall portions being inclined downward with respect to the specific direction from the front face to the back face, and 
 	a pair of side walls that are respectively disposed between the opening and the slanted wall portions and that respectively project toward outside of the housing with respect to the slanted wall portions, the side walls being disposed between the slanted wall portions in the horizontal direction; and 
 	a printer component disposed inside the housing, the printer component performing printing on the nail of the finger disposed inside the housing through the opening.

3.	U.S. Patent application publication number 2014/0232802 to Bitoh disclosed a similar invention in Figs. 1 and 5. Unlike in  the instant application, Bitoh is silent about “a pair of slanted wall portions that are separately disposed on both sides of the opening such that the slanted wall portions are spaced apart from each other in a horizontal direction of the nail printer that intersects with the specific direction, the slanted wall portions being inclined downward with respect to the specific direction from the front face to the back face, and a pair of side walls that are respectively disposed between the opening and the slanted wall portions and that respectively project toward outside of the housing with respect to the slanted wall portions, the side walls being disposed between the slanted wall portions in the horizontal direction”.

4.	U.S. Patent application publication number 2017/0273433 to Hori also disclosed a similar invention in Figs. 1A and 9. Unlike in the instant application, Hori is also silent about “a pair of slanted wall portions that are separately disposed on both sides of the opening such that the slanted wall portions are spaced apart from each other in a horizontal direction of the nail printer that intersects with the specific direction, the slanted wall portions being inclined downward with respect to the specific direction from the front face to the back face, and a pair of side walls that are respectively disposed between the opening and the slanted wall portions and that respectively project toward outside of the housing with respect to the slanted wall portions, the side walls being disposed between the slanted wall portions in the horizontal direction”.

5.	U.S. Patent application publication number 2018/0361736 to Irie also disclosed a similar invention in Figs. 1 and 3A. Unlike in the instant application, Irie is also silent about “a pair of slanted wall portions that are separately disposed on both sides of the opening such that the slanted wall portions are spaced apart from each other in a horizontal direction of the nail printer that intersects with the specific direction, the slanted wall portions being inclined downward with respect to the specific direction from the front face to the back face, and a pair of side walls that are respectively disposed between the opening and the slanted wall portions and that respectively project toward outside of the housing with respect to the slanted wall portions, the side walls being disposed between the slanted wall portions in the horizontal direction”.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853